Citation Nr: 1040233	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-27 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cold injuries 
of extremities (claimed as frostbite of feet, hands, and body). 


REPRESENTATION

Appellant represented by:	NACVSO 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from December 1953 to December 
1955. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Philadelphia, 
Pennsylvania which denied service connection for frostbite, 
hands, feet and whole body. 

In April 2010 a Board hearing was held by the undersigned Acting 
Veterans Law Judge.  The transcript is of record. 

In a June 2010 Board decision the claim was remanded for a VA 
examination.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence is against a finding that the Veteran currently has 
residuals of cold injuries related to any disease or injury in 
service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of cold 
injuries of the extremities have not been met.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in May 2007.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.   

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696, (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The service treatment records are not available.  The National 
Personnel Records Center has certified that service treatment and 
personnel records were destroyed in the 1973 fire at its St. 
Louis, Missouri, storage center.  Some of the personnel records 
were obtained through alternative record sources.  

VA has assisted the Veteran in obtaining evidence and afforded 
the Veteran the opportunity to give testimony before the Board. 
 The medical examination conducted was adequate.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claim file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Principles of Service Connection

The Veteran contends that while stationed in Korea he experienced 
frostbite from which he has current residuals. 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts

The Veteran contends that while stationed in Korea he experienced 
frostbite from which he has current residuals. 

The Veteran's service treatment records and complete personnel 
record are not available as his records were destroyed by the 
fire at the National Personnel Records Center.  The available 
records show that the Veteran arrived in Korea in May 1954.  The 
record also shows that the Veteran began a 12 month tour of the 
zone of the interior in April 1955 and separated from service in 
December 1955.  

In a February 2007 note Dr. J.S. reported that the Veteran has 
frostbite.  No opinion as to when or how the Veteran got 
frostbite was provided.  Nor is there any indication that the 
Veteran gave a medical history of frostbite in service. 

In July 2010 a VA examination was conducted.  The Veteran 
reported that he got frostbite on his fingers, toes, ears and 
cheeks.  He reported that the areas of skin damage on the fingers 
and toes healed once he left Korea in March 1955.  The Veteran 
stated that his hands and feet and ears and cheeks are cold 
sensitive.  He denied Raynaud's phenomenon and does not have any 
hyperhidrosis.  The Veteran does have paresthesias and numbness 
in the fingertips of all ten fingers and the distal half of the 
forefeet bilaterally and all ten toes.  He does not have any pain 
resembling causalgia or reflex sympathetic dystrophy.  The 
Veteran has recurrent fungal infections of his great toes 
bilaterally and of the right lateral lower leg proximal of the 
right ankle area.  He has never had frostbite scars so there is 
no breakdown or ulceration of frostbite scars.  

The Veteran was found to have degenerative joint disease in 
multiple joints which the Veteran stated were the cold affected 
areas, however the examiner noted that there is no documentation 
of degenerative joint disease in the hands and feet.  The Veteran 
was found to have mild peripheral edema in both legs which the 
examiner opined was more likely due to the Veteran's other 
medical conditions and the use of amlodipine. 

Upon examination the Veteran was found to have no permanent 
changes in skin color, no excessive sweating in the exposed 
areas, no scars were present, and no nails are partly missing.  
On sensory examination, there is decreased sensation to light 
touch in all ten fingers of the hands with a similar decrease in 
sensation in both feet.  Tingel and Phalen signs were negative 
bilaterally.  There was no minor weakness, pain or stiffness in 
the joints of the fingers or toes.  The right middle finger 
distal phalange is deviated but no other fingers demonstrate this 
and the examiner opined that it was the residual of trauma and 
not from cold exposure as cold exposure does not produce this 
type of isolated joint damage.  There was no pain on manipulation 
of the joints of the foot or hands bilaterally.  There is no loss 
of tissue of digits or other affective parts.  X-rays of the 
hands and feet show arthritis.  The Veteran was diagnosed with 
mild sensory peripheral neuropathy, in both bilateral distal 
fingers and distal half of the feet.

The examiner opined that it is more likely than not that the 
Veteran had a cold injury in service as described.  The examiner 
explained that as the cold injury had long since been healed, it 
is more likely than not that the Veteran's currently diagnosed 
peripheral neuropathy in the hands and feet are not related to a 
cold injury 55 years earlier.  The examiner noted that the 
Veteran was morbidly obese and should have further testing to 
determine if he has diabetes and a neurologic workup to determine 
the reason for the mild sensory peripheral neuropathy. 



Analysis

The service treatment records are not available and deference is 
made to the Veteran's allegations.

After service, the medical records first show frostbite in 2007, 
and the absence of symptoms of 1955 to 2007, interrupts 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The Veteran, as a lay person, is competent to provide evidence 
regarding injury and symptomatology, including symptoms of 
frostbite.  Goss v. Brown, 9 Vet. App. 109, 113 (1996).  
Nevertheless, it does not necessarily follow that there is a 
relationship between the current disability and the continuity of 
symptomatology that the Veteran avers.  While the Veteran has 
had some medical training in service, he is not competent to 
offer a medical opinion in this case to establish etiology.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.  As for the competent medical evidence of record, the VA 
examiner in July 2010 concluded that the Veteran's cold injury in 
service had long since been healed and that his currently 
diagnosed peripheral neuropathy was not related to residuals of a 
cold injury 55 years earlier.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for residuals of cold injuries of extremities 
and the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b).




ORDER

Entitlement to service connection for residuals of cold injuries 
of extremities (claimed as frostbite of feet, hands, and body) is 
denied.  



____________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


